Matter of Kwesi P. (2019 NY Slip Op 08359)





Matter of Kwesi P.


2019 NY Slip Op 08359


Decided on November 19, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 19, 2019

Manzanet-Daniels, J.P., Tom, Kapnick, Gesmer, Singh, JJ.


10363

[*1] In re Kwesi P., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Law Office of Cabelly & Calderon, Jamaica (Lewis S. Calderon of counsel), for appellant.
Georgia M. Pestana, Acting Corporation Couunsel, New York (Deborah E. Wassel of counsel), for presentment agency.

Order of disposition, Family Court, New York County (Adetokunbo O. Fasanya, J.), entered on or about June 19, 2018, which adjudicated appellant a juvenile delinquent, upon his admission that he committed an act that, if committed by an adult, would constitute criminal facilitation in the fourth degree, and placed him on probation for a period of 12 months, unanimously reversed, on the law, without costs, and the matter remanded for a new fact-finding hearing on both petitions covered by the disposition.
As the presentment agency concedes, appellant's admission was defective because the court's allocution of appellant's mother failed to advise her of the rights appellant was waiving as a result of his admission and the dispositional consequences of appellant's admission (see  Family Ct Act § 321.3[1]). However, because appellant violated his probation, which was extended and remains in effect, we agree with the presentment agency that the petition should not be dismissed, and that the matter should be remanded for a new fact-finding determination on both petitions covered by the disposition (see Matter of Joseph P. , 229 AD2d 318, 318 [1st Dept 1996]).
We find it unnecessary to reach any other issues.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED:	NOVEMBER 19, 2019
DEPUTY CLERK